Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 6-7, 9-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6-7 and 9-13
Regarding claim 6, the prior art of record, Kuwamura (US 20100043073) discloses using a virtual machine which executes antivirus software for detecting and removing the virus, to monitor at least one first virtual machine that is created on the computer and execute one or more application program, periodically storing a state of the first virtual machine as snapshot, suspending the first virtual machine from which the virus is detected if the antivirus software executed on the second virtual machine detects the virus, and restoring the first virtual machine at a state of a point in time when the snapshot is stored by using the snapshot of the suspended first virtual machine (Kuwamura, see Fig. 1, Fig. 4 and their corresponding paragraphs), Martinez et al. (US 20140137257) discloses assessing a risk of one or more assets within an operational technology infrastructure by providing a database containing data relating to the one or more assets, calculating a threat score for the one or more assets using one or more processors communicably coupled to the database, calculating a vulnerability score for the one or more assets using the one or more processors, calculating an impact score for the one or more assets using the one or more processors, and determining the risk 
However, regarding claim 6, the combination of prior arts does not describe:
a first virtual machine executing one or more control programs; a second virtual machine executing a virtual patching engine security application configured to collect system information related to the one or more control programs, and apply one or more virtual patches to the system information to identify one or more security attacks; an internal communication channel configured to facilitate transfer of the system information between the first virtual machine and the second virtual machine; and a hypervisor executing the first virtual machine and the second virtual machine; the virtual patching engine security application performs symbolic execution of control code executed by the industrial automation device to determine an indicator of future consequences of running one or more configurations of the industrial automation device in combination with one or more control commands

Claims 14 and 16-19
Regarding claim 14, the prior art of record, Kuwamura (US 20100043073) discloses using a virtual machine which executes antivirus software for detecting and removing the virus, to monitor at least one first virtual machine that is created on the computer and execute one or more application program, periodically storing a state of the first virtual machine as snapshot, suspending the first virtual machine from which the 
However, regarding claim 6, the combination of prior arts does not describe:
a first virtual machine executing one or more control programs; a second virtual machine executing a virtual patching engine security application configured to collect system information related to the one or more control programs, and apply one or more virtual patches to the system information to identify one or more security attacks; an internal communication channel configured to facilitate transfer of the system information between the first virtual machine and the second virtual machine; and a hypervisor executing the first virtual machine and the second virtual machine, wherein the virtual patching engine security application is further configured to: identify one or more control commands 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117